Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on October 29, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 10/29/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 10/29/2020 is acknowledged.

Priority
7.	Priority documents referring to a Japanese application document JP-2019-199911 with filing date 011/01/2019. Certified copies were filed to the office on 11/27/2020.

Claim Interpretation - 35 USC § 112f
8.	Claims 1 and 14 are not being interpreted under 35 U.S.C. 112f since as disclosed in the specification, it refers to an image sensor or pixel array device/apparatus 110 apparatus for image capturing device wherein the electronic structure is shown in Fig 1, that  a pixel array 110 including pixels 170 connected to vertical signal lines 180 and a vertical scanning circuit 120 wherein a control unit 160 that control the pixels reading out and the charge generate by the pixels is send to a column amplifier circuit 130 that send signals to amplifier 150 and to the horizontal scanning circuit 140 and it also controls the overall drive timing of each component of the apparatus. Figure 4 shows the structure of a pixel layout with four pixels forming a pixel unit with pixels 170A, 170B, 170C, 170D with a photodiode each P1, P2, P3, P4, that repeated throughout the pixel array and it shows the circuitry of a pixel unit with the  first transfer transistor M1A, M1B. M1C, M1D, a charge holding portion  MEM, a discharge transistor M2, a microlens ML over each pixel, a readout circuit 173, an optical center for each pixel according the invention. The description is given in paragraphs [0021 – 0023; 0044 – 0051] of the printed publication of the current invention US 2021/0136308 A1, published on 05/06/2021.

Allowable Subject Matter
9.	Claims 1 – 20 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches

	Even though, the prior art teaches some feature of the current invention such as 
a solid-state imaging apparatus comprising a plurality of pixels each including a photoelectric conversion portion; a first holding portion for holding signal carriers from the photoelectric conversion portion; an amplifying portion for amplifying and reading a signal based on the signal carriers generated in the photoelectric conversion portion; and a 
	Regarding Claim 1, Yamashita combine with Kimura and Sano fails to explicitly disclose “A photoelectric conversion device comprising: a substrate; a first photoelectric conversion unit, a second photoelectric conversion unit, and a third photoelectric conversion unit that are arranged on the substrate and each configured to generate charges in accordance with incident light; a first holding portion arranged on the substrate and configured to hold charges transferred from at least one of the first photoelectric conversion unit, the second photoelectric conversion unit, and the third photoelectric conversion unit; a first transfer unit arranged on the substrate and configured to transfer charges from the first photoelectric conversion unit to the first holding portion; a second transfer unit arranged on the substrate and configured to transfer charges from the second photoelectric conversion unit to the first holding portion; a third transfer unit arranged on the substrate and configured to transfer charges from the third photoelectric conversion unit to the first holding portion; and a first amplifier unit including an input node configured to receive charges transferred from the first holding portion; wherein the first photoelectric conversion unit and the second photoelectric conversion unit are arranged adjacent to each other along a first direction in plan view with respect to the substrate, wherein the first photoelectric conversion unit and the third photoelectric conversion unit are arranged adjacent to each other along a second direction, which is different from the first direction, in the plan view, and wherein the first holding portion is arranged at a position at least partially overlapping a straight line connecting an optical center of the second photoelectric conversion unit to an optical center of the third photoelectric conversion unit in the plan vie”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 13, 17 and 19: claims 2 –  13, 17 and 19  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 13, 17 and 19 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 13, 17 and 19 are allowable over the prior art of record for the same reasons as claim 1.
Regarding Claim 14, Yamashita combine with Kimura and Sano fails to explicitly disclose “A photoelectric conversion device comprising: a substrate; a first photoelectric conversion unit, a second photoelectric conversion unit, a third photoelectric conversion unit, and a fourth photoelectric conversion unit that are arranged on the substrate and each configured to generate charges in accordance with incident light; a first holding portion that is arranged on the substrate and configured to hold charges transferred from at least one of the first photoelectric conversion unit, the second photoelectric conversion unit, the third photoelectric conversion unit, and the fourth photoelectric conversion unit; a first transfer unit arranged on the substrate and configured to transfer charges from the first photoelectric conversion unit to the first holding portion; a second transfer unit arranged on the substrate and configured to transfer charges from the second photoelectric conversion unit to the first holding portion; a third transfer unit arranged on the substrate and configured to transfer charges from the third photoelectric conversion unit to the first holding portion; a fourth transfer unit arranged on the substrate and configured to transfer charges from the fourth photoelectric conversion unit to the first holding portion; and a first amplifier unit including an input node configured to receive charges transferred from the first holding portion; wherein the first photoelectric conversion unit and the second photoelectric conversion unit are arranged adjacent to each other along a first direction in plan view with respect to the substrate, - 33 -10201706US01 wherein the first photoelectric conversion unit and the third photoelectric conversion unit are arranged adjacent to each other along a second direction, which is different from the first direction, in the plan view, wherein the second photoelectric conversion unit and the fourth photoelectric conversion unit are arranged adjacent to each other along the second direction in the plan view, and wherein at least a part of the first holding portion is arranged in a region surrounded by the closest apexes of the first photoelectric conversion unit, the second photoelectric conversion unit, the third photoelectric conversion unit, and the fourth photoelectric conversion unit in the plan view”. Therefore, as discussed above, claim 14 is allowable over the prior art of record.
Regarding claims 14 – 16, 18 and 20: claims 14 – 16, 18 and 20 depend directly or indirectly to claim 14 and they require the same limitations as claim 14 and which are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Y. Yamashita et al., US 2011/0007196 A1 – it teaches a solid-state imaging apparatus comprising a plurality of pixels each including a photoelectric conversion portion; a first holding portion for holding signal carriers from the photoelectric conversion portion; an amplifying portion for amplifying and reading a signal based on the signal carriers generated in the photoelectric conversion portion; and a carrier discharging control portion for controlling an electrical connection between the photoelectric conversion portion and an overflow drain region, wherein a potential, as to the signal carriers, of a carrier path between the photoelectric conversion portion and the first holding portion during a period of accumulating the signal carriers in the photoelectric conversion portion and the first holding portion is not higher than a potential, as to the signal carriers, of a carrier path between the photoelectric conversion portion and the overflow drain region, and wherein a second holding portion is arranged through a first transfer portion between 
2. N. Kato et al., US 2013/0049082 A1 – it teaches an electronic apparatus comprising: a solid-state imaging device that includes a plurality of photoelectric conversion units; a floating diffusion unit that is shared by the plurality of photoelectric conversion units and converts electric charge generated in each of the plurality of photoelectric conversion units into a voltage signal; a plurality of transfer units that are respectively provided in the plurality of photoelectric conversion units and transfer the electric charge generated in the plurality of photoelectric conversion units to the floating diffusion unit; a first transistor group that is electrically connected to the floating diffusion unit and includes a gate and source/drain which are arranged with a first layout configuration; and a second transistor group that is electrically connected to the floating diffusion unit, includes a gate and source/drain arranged with a second layout configuration symmetrical to the first layout configuration, and is provided in a separate area from the first transistor group; and a signal processing circuit that performs a predetermined process for an output signal from the solid-state imaging device. Fig 3 shows a 8-pixel sharing, a 4-pixel sharing and a 2-pixel sharing structure, with a photodiode connected to a transfer transistor and to a floating diffusion node FD 16, wherein the FD 16 is connected to a reset transistor 16 and to amplifier transistor 13, which is then connected the select transistor 15 and to the vertical signal line 107 and to the power line VDD.

4. S. Iwabuchi et al., US 2007/0091190 A1 – it teaches s solid-state imaging apparatus comprising: a plurality of sensors that are formed on a substrate on a pixel basis and photoelectrically convert the light incident from a first surface side of the substrate; a floating diffusion to which a signal from the plurality of sensors is transferred; a transfer gate that is formed on a second surface side of the substrate, which is the opposite side to the first surface side, and disposed between the floating diffusion and the sensor; and a readout circuit that is formed on the second surface side of the substrate and disposed 
5. K. Mabuchi et al. US 2006/0023109 A1- it teaches a MOS type solid-state image pickup device comprising: a unit pixel cell or a cell having a plurality of pixels including: a photoelectric-converting element; an amplifying transistor including the gate to receive signal electrical charges from said photoelectric-converting element; an output line directly or indirectly connected to the source of said amplifying transistor; an injection transistor of which drains is directly or indirectly connected to said output line; a wiring connected to the source of said injection transistor to supply a first voltage; a reset mechanism for resetting a gate potential of said amplifying transistor; an activation transistor of which source is directly or indirectly connected to the drain of said amplifying transistor; and a wiring directly or indirectly connected to the drain of said activation transistor to supply a second voltage, wherein said reset pulse supplied to said reset mechanism overlaps with a first injection pulse supplied to said injection transistor, said reset pulse being ended before said first injection pulse is ended.
6. H. Ishiwata et al., US 2015/0124139 A1 – it teaches a method and apparatus for driving a solid-state imaging device that includes a pixel array unit in which a plurality of imaging pixels configured to generate an image, and a plurality of phase difference detection pixels configured to perform phase difference detection are arranged, each of the plurality 
7. C. Wan et al., US 2017/0330909 A1- it teaches an apparatus and a method comprising: in a pixel unit cell that comprises: non-visible light photodiode region, a non-visible light capacitance region associated with the non-visible light photodiode region, a non-visible light transfer gate positioned between the non-visible light photodiode region and the non-visible light capacitance region, multiple visible light photodiode regions, a single visible light capacitance region associated with the multiple visible light photodiode regions, and for each of the multiple visible light photodiode regions, a respective visible light transistor gate positioned between the visible light photodiode region and the single visible light capacitive region, determining a respective charge associated with each of the multiple visible light photodiode regions sequentially at different times based on readouts taken from the single visible light capacitance region; and determining a respective charge associated with the non-visible light photodiode region at a different time than the different times that the respective charge associated with each of the multiple visible light photodiodes is determined, based on one or more readouts taken from the non-visible light capacitance region.

9. M. Ishii et al., US 2018/0301509 A1 – it teaches an image sensor, comprising: a photoelectric conversion element configured to generate photocharges; and a charge storage node configured to be coupled to the photoelectric conversion element, the charge storage node configured to store photocharges generated in the photoelectric conversion element, the charge storage node including a floating diffusion region in a semiconductor substrate, the semiconductor substrate associated with a first conductivity type, the floating diffusion region associated with a second conductivity type, a barrier 
10. T. Sano et al., US 10,225,497 B2 – it teaches a solid state imaging device comprising a plurality of pixel sharing units each including: a first light receiving section including a plurality of photoelectric conversion sections that are each configured to correspond to a pixel; a second light receiving section including a plurality of photoelectric conversion sections that are each configured to correspond to a pixel; an accumulation section configured to be shared by the plurality of photoelectric conversion sections and to accumulate charges generated thereby; and a plurality of transistors configured to control reading of the charges accumulated in the accumulation section and disposed in first and second transistor groups, wherein the first transistor group is disposed adjacent a first side of the first light receiving section and between the first light receiving section and the second light receiving section, wherein the second transistor group is disposed adjacent a first side of the second light receiving section, wherein the plurality of transistors in each of the first and second transistor groups are arranged symmetrically, and wherein the second transistor group includes a transistor that functions as a switch to change conversion efficiency. 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697